Citation Nr: 1001693	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-00 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to secondary service connection for anxiety and 
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from August 1978 to July 
1981.

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In a September 2009 Order, the 
Court endorsed an August 2009 joint motion for remand, 
vacated the portion of the January 2009 Board decision that 
denied the claim for service connection for anxiety and 
depression, and remanded the matter for compliance with the 
instructions in the joint motion.

In January 2009, this matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2004 
rating decision of the RO in St. Louis, Missouri, which, in 
pertinent part, denied the appellant's claim.  

In the Board's January 2009 decision, the matter of an 
increased rating for hepatitis C was denied.  The August 2009 
joint motion for remand states that the appellant abandoned 
that issue on appeal to the Court.  It is no longer before 
the Board and will not be addressed further.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The August 2009 joint motion for remand returned the instant 
claim to the Board to consider whether a VA examination and 
opinion should be obtained pursuant to VA's duty to assist.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The appellant was provided with a January 2003 VA 
examination, as the Board noted in the January 2009 decision.  
The report states that the appellant did not meet the DSM-IV 
criteria for a depressive or anxiety disorder, only 
satisfying the criteria for cocaine dependence disorder.  The 
examination report indicates that the examiner did not have 
the claims file for review and questioned what additional 
records might reveal.  

The probative value of a medical opinion is derived from a 
factually accurate, fully articulated, and soundly reasoned 
opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  
The opinion obtained is not fully articulated as it questions 
the appellant's history, diagnosis and additional diagnoses.  
The examination and opinion do not appear an adequate basis 
on which to base a decision.  See id.  The Board concludes 
that an examination is warranted pursuant to VA's duty to 
assist.  See McLendon, supra.


Accordingly, the case is REMANDED for the following action:

1.  After obtaining the above evidence, to 
the extent available, schedule the 
appellant for a VA examination to 
determine (1) the diagnosis of any anxiety 
or depressive disorder(s) which may be 
present, and (2) whether any such anxiety 
or depressive disorder is as likely as not 
caused by or aggravated by the appellant's 
service-connected hepatitis C.  The entire 
claims folder and a copy of this REMAND 
must be made available to the physician.  
All indicated studies should be conducted, 
and the results reviewed before the final 
opinion.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

2.  Then, the RO should readjudicate the 
claim on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


